Opinion issued January 29, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00327-CR
                             ———————————
                   FAHAD MOHAMMAD KHAN, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Case No. 1467228


                           MEMORANDUM OPINION

      After appellant, Fahad Mohammad Khan, with an agreed punishment

recommendation from the State, pleaded guilty to the felony offense of evading

arrest, or detention, in a motor vehicle,1 the trial court deferred adjudication of his

1
      See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A).
guilt, placed him on community supervision for seven years, and assessed a fine of

$500. The State, alleging a violation of a condition of his community supervision,

subsequently moved to adjudicate appellant’s guilt. After a hearing, the trial court

found the allegation true, found appellant guilty, and assessed his punishment at

confinement for four years and a fine of $500. In his sole issue, appellant contends

that the evidence is insufficient to support a finding that he violated a condition of

his community supervision.

      We modify the trial court’s judgment and affirm as modified.

                                    Background

      On February 6, 2017, the trial court placed appellant on community

supervision, subject to certain conditions, including:

      (1)    Commit no offense against the laws of this or any other State or
             the United States. If you are arrested for any law violation with
             the exception of a Class C misdemeanor, a Violation Report and
             a Motion to Adjudicate or Motion to Revoke Community
             Supervision will be submitted to the Court.

      On November 30, 2017, the State filed a motion to adjudicate appellant’s

guilt, alleging that he had violated the above listed condition of his community

supervision by:

      Committing an offense against the State of Texas, to-wit; on or about
      November 18, 2017, in Harris County, Texas, [appellant] . . . , did then
      and there unlawfully, intentionally and knowingly flee from [Harris
      County Sheriff’s Office Officer] J. Trevino . . . , a Peace Officer . . . ,
      lawfully attempting to detain [appellant], and [appellant] [k]new that


                                          2
      [Trevino] was a Peace Officer attempting to detain [him], and
      [appellant] used a motor vehicle while he was in flight.

      At the hearing on the State’s motion to adjudicate appellant’s guilt, appellant

pleaded “[n]ot true” to the above listed allegation. Officer Trevino then testified

that, while on patrol in the early morning hours on November 18, 2017, he observed

appellant’s car driving “at a high rate of speed,” approximately 102 miles per hour,

according to his Doppler radar. Upon seeing appellant’s car, Trevino made a U-turn

in his patrol car to follow appellant, although he did not initially activate his patrol

car’s emergency lights. As he followed appellant’s car, Trevino saw it brake

“heav[ily]” and reverse southbound while in a northbound lane because appellant

had driven past the street on which he wanted to turn. Trevino noted that appellant’s

actions in reversing his car in this manner constituted a traffic violation.

      Subsequently, appellant turned his car onto Newbrook Drive and then turned

onto Beckford Drive. Officer Trevino activated his patrol car’s emergency lights

when he turned his patrol car onto Beckford Drive behind appellant’s car. Trevino

noted that appellant, while driving in front of him, failed to stop at two stop signs

that he encountered, indicating to Trevino that appellant was evading him.

      Officer Trevino further testified that appellant’s car continued north on

Beckford Drive, driving at “a high rate of speed,” and then made a right turn onto “a

little side street” to go east. From there, appellant’s car turned south and then turned

east again onto Cloverwalk Lane. As Trevino followed appellant’s car, appellant
                                           3
continued to drive “very fast,” although Trevino could still see appellant’s car in his

vision. Trevino saw the brake lights on appellant’s car as appellant pulled into the

driveway of his home on Cloverwalk Lane. Appellant then turned off all of the lights

on his car after he stopped it in his driveway.

      When Officer Trevino arrived at appellant’s home, he parked his patrol car by

the driveway, blocking appellant’s car, and he left the patrol car’s emergency lights

activated. Appellant, at the time, remained in his car, and according to Trevino, the

garage door to the home remained closed. When Trevino approached appellant’s

car, he could not initially see appellant because appellant had reclined the driver’s

side front seat “as far back as th[e] seat could go into the back seat.” Trevino opined

that it would be difficult to drive a car over 100 miles per hour with the driver’s side

front seat in that reclined position.

      When Officer Trevino finally did see appellant inside of his car, he opened

the driver’s side door, got appellant out of the car, and placed him in handcuffs.

Appellant did not say anything. As Trevino walked appellant to his patrol car, he

asked him, “What are you doing, man? Why are you running from us?” and

appellant responded, “Man, I [was] just trying to get home.” (Internal quotations

omitted). Appellant also, while seated in the back seat of Trevino’s patrol car,

apologized and stated, “Man, I never saw you. I never saw you.”                (Internal

quotations omitted). Trevino opined that appellant, by reclining his driver’s side


                                           4
front seat, was trying to hide from him, and appellant “laid the seat down so [that

Trevino] couldn’t see inside of the car.”

      In regard to his patrol car’s emergency lights, Officer Trevino testified that

the lights are “LED lights” and are “pretty bright,” and if someone was braking in

front of his patrol car, that person would have the opportunity to see his patrol car’s

lights. Trevino added that it was easy to see his patrol car’s emergency lights as he

followed behind appellant’s car because it was dark outside and the lights would

have reflected off the street signs and the other cars in the area. According to

Trevino, he drove approximately one-fourth of a mile behind appellant’s car before

activating his patrol car’s emergency lights. Once Trevino turned on his patrol car’s

emergency lights, appellant continued to drive his car for “a half of a mile to just

under a mile.” Trevino testified that he had “no doubt” that appellant, as he drove,

could see the emergency lights on Trevino’s patrol car. Further, if he could see the

taillights on appellant’s car as he drove, then appellant could see the activated

emergency lights on Trevino’s patrol car as he followed appellant. And Trevino

noted that as he followed appellant’s car with his patrol car’s emergency lights

activated, there were places for appellant to safely stop his car. Trevino did not

activate his patrol car’s siren at any point.

      During Officer Trevino’s testimony, the trial court admitted into evidence

State’s Exhibit 1, the videotaped recording from Trevino’s patrol car. In the


                                            5
videotaped recording, Trevino’s patrol car can be seen driving behind appellant’s

car without his patrol car’s emergency lights initially activated. The videotaped

recording shows Trevino following appellant’s car in his patrol car without the

emergency lights activated for approximately thirty-one seconds.          After both

appellant and Trevino turn their cars onto Beckford Drive, Trevino activates his

patrol car’s emergency lights. Appellant’s car is visible on the videotaped recording

when Trevino activates his patrol car’s emergency lights. Upon activating the

emergency lights, Trevino continues to follow appellant’s car for approximately

thirty seconds. The videotaped recording shows that, at times, Trevino had to drive

his patrol car more than sixty miles per hour to keep up with appellant’s car.

      After appellant turns his car into the driveway of his home, Officer Trevino

arrives within approximately two seconds with his patrol car’s emergency lights still

activated. Trevino noted, while watching the videotaped recording, that appellant’s

car and its brake lights can be seen at the same time that his patrol car’s emergency

lights are activated.

      Asiya Khan (“Asiya”), appellant’s mother, testified that appellant lives with

her in her house on Cloverwalk Lane, and on November 18, 2017, she was asleep

downstairs when she heard the garage door to the house open. Because appellant

did not come inside, after five or ten minutes, she went outside. Asiya testified that

she did not open the home’s garage door that night. Instead, she believed that


                                          6
appellant had opened it with his garage-door opener when he arrived home that

night. When asked whether appellant “could [have just] open[ed] the garage and

drive[n] [his car] inside” because he “want[ed] to just get home,” Asiya responded,

“Yes.”

      Following the hearing, the trial court found true the allegation that appellant

had “[c]ommitt[ed] an offense against the State of Texas,” found appellant guilty,

and assessed his punishment at confinement for four years and a fine of $500.

                               Standard of Review

      Appellate review of an order adjudicating guilt is limited to determining

whether the trial court abused its discretion. TEX. CODE CRIM. PROC. ANN. art.

42A.108(b) (“The determination [to adjudicate guilt] . . . is reviewable in the same

manner as a [community-service] revocation hearing . . . in which the adjudication

of guilt was not deferred.”); Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006). The trial court’s decision must be supported by a preponderance of the

evidence. Rickels, 202 S.W.3d at 763–64. The evidence meets this standard when

the greater weight of the credible evidence creates a reasonable belief that a

defendant has violated a condition of his community supervision. Id.

      We examine the evidence in the light most favorable to the trial court’s order.

Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981); Jones v. State, 787
S.W.2d 96, 97 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d). As the sole trier


                                         7
of fact, a trial court determines the credibility of witnesses and the weight to be given

to their testimony. See Garrett, 619 S.W.2d at 174; Jones, 787 S.W.2d at 97.

                                Adjudication of Guilt

      In his sole issue, appellant argues that the trial court erred in adjudicating his

guilt because the evidence is insufficient to support a finding that he violated a

condition of his community supervision by committing the offense of evading arrest,

or detention, in a motor vehicle.

      A person commits the offense of evading arrest, or detention, “if he

intentionally flees from a person he knows is a peace officer . . . attempting lawfully

to arrest or detain him.” TEX. PENAL CODE ANN. § 38.04(a). If the person “uses a

vehicle” while “in flight,” the offense is a third-degree felony. Id. § 38.04(b)(2)(A).

A person commits the offense “only if he knows a [law enforcement] officer is

attempting to arrest [or detain] him but nevertheless refuses to yield to a police show

of authority.” Redwine v. State, 305 S.W.3d 360, 362 (Tex. App.—Houston [14th

Dist.] 2010, pet. ref’d); see also Hobyl v. State, 152 S.W.3d 624, 627 (Tex. App.—

Houston [1st Dist.] 2004), pet. dism’d, improvidently granted, 193 S.W.3d 903 (Tex.

Crim. App. 2006).

      Intent may be determined from a defendant’s words, acts, and conduct. See

Smith v. State, 965 S.W.2d 509, 518 (Tex. Crim. App. 1998). Courts may consider

the speed, distance, and duration of a pursuit in determining whether a defendant


                                           8
intentionally fled. See Griego v. State, 345 S.W.3d 742, 751 (Tex. App.—Amarillo

2011, no pet.); see also Thorn v. State, No. 01-13-00906-CR, 2014 WL 3512811, at

*4 (Tex. App.—Houston [1st Dist.] July 15, 2014, pet. ref’d.) (mem. op., not

designated for publication). “[A]nything less than prompt compliance with a[] [law

enforcement] officer’s direction to stop” can constitute “an attempt to evade arrest

or detention.” Horne v. State, 228 S.W.3d 442, 446 (Tex. App.—Texarkana 2007,

no pet.); see also Lopez v. State, 415 S.W.3d 495, 497 (Tex. App.—San Antonio

2013, no pet.).

      Circumstantial evidence is as probative as direct evidence and can suffice to

establish the guilt of an actor. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007); Hooper v. State, 214 S.W.3d 9, 14–15 (Tex. Crim. App. 2007).

Knowledge that a law enforcement officer is attempting to arrest or detain a subject

can be established through circumstantial evidence. Wright v. State, 855 S.W.2d
110, 112 (Tex. App.—Houston [14th Dist.] 1993, no pet.); see also Rico v. State,

No. 07-11-00146-CR, 2012 WL 952113, at *2 (Tex. App.—Amarillo Mar. 21, 2012,

pet. ref’d) (mem. op., not designated for publication).

      Officer Trevino testified that, while on patrol in the early morning hours on

November 18, 2017, he observed appellant’s car driving “at a high rate of speed,”

approximately 102 miles per hour, according to his Doppler radar. Upon seeing

appellant’s car, Trevino made a U-turn in his patrol car to follow appellant, although


                                          9
he did not initially activate his patrol car’s emergency lights. As he followed

appellant’s car, Trevino saw it brake “heav[ily]” and reverse southbound while in a

northbound lane because appellant had driven past the street on which he wanted to

turn.

        Subsequently, appellant turned his car onto Newbrook Drive and then turned

onto Beckford Drive. And Trevino activated his patrol car’s emergency lights when

he turned onto Beckford Drive behind appellant’s car. See Duvall v. State, 367
S.W.3d 509, 513 (Tex. App.—Texarkana 2012, pet. ref’d) (law enforcement officer

asserts his authority and attempts to arrest or detain defendant where he uses his

emergency lights); see also Lopez, 415 S.W.3d at 497 (fact finder could reasonably

infer defendant was aware law enforcement officers were attempting to detain him,

but he intended to flee, where pursuing officers had their lights and sirens activated

while following defendant). Trevino testified that appellant, while driving in front

of him, failed to stop at two stop signs that he encountered, indicating to Trevino

that appellant was evading him. See, e.g., Diaz v. State, No. 01-13-00489-CR, 2013
WL 5827810, at *3–4 (Tex. App.—Houston [1st Dist.] Oct. 29, 2013, pet. ref’d)

(mem. op., not designated for publication) (evidence sufficient to find defendant

committed offense of evading arrest or detention in motor vehicle where he “drove

through a stop sign without stopping” while being followed by two patrol cars with

their emergency lights activated); Delgado v. State, No. 08-04-00071-CR, 2005 WL
10
1314986, at *3 (Tex. App.—El Paso June 2, 2005, pet. ref’d) (mem. op., not

designated for publication) (evidence sufficient to find defendant committed offense

of evading arrest or detention in motor vehicle where after law enforcement officer

activated her patrol car’s emergency lights and siren, defendant “ran a stop sign” and

traveled several blocks before stopping).

      Officer Trevino also testified that as he followed appellant’s car, appellant

continued driving north on Beckford Drive, at “a high rate of speed,” and then made

a right turn onto “a little side street” to go east. From there, appellant’s car turned

south and then turned east again onto Cloverwalk Lane. As Trevino followed

appellant’s car, appellant continued driving “very fast,” although Trevino could still

see appellant’s car in his vision. Trevino then saw the brake lights on appellant’s

car as appellant pulled his car into the driveway of his home on Cloverwalk Lane.

See, e.g., Lopez, 415 S.W.3d at 497 (evidence sufficient to find defendant committed

offense of evading arrest or detention in motor vehicle where law enforcement

officers, while driving behind defendant’s car, activated their patrol car’s lights and

defendant continued traveling through residential area, “for one and one-half

minutes or approximately 0.6 miles,” making several turns before pulling into his

driveway). Trevino noted that appellant turned off all of the lights on his car after

he stopped it in his driveway. See, e.g., Hamrick v. State, No. 05-06-01311-CR,

2009 WL 620964, at *3 (Tex. App.—Dallas Mar. 12, 2009, pet. dism’d, untimely


                                            11
filed) (not designated for publication) (evidence sufficient to support finding

defendant committed offense of evading arrest or detention in motor vehicle where

after law enforcement officer activated his patrol car’s emergency lights, defendant

continued driving and turned off his car’s lights); Coggin v. State, No.

03-04-00585-CR, 2006 WL 1292581, at *2 (Tex. App.—Austin May 12, 2006, no

pet.) (mem. op., not designated for publication) (evidence sufficient to find that

defendant intentionally fled where defendant, after passing law enforcement

officer’s patrol car, turned off his car’s lights and drove home at high rate of speed).

      When Officer Trevino arrived at appellant’s home, he parked his patrol car by

the driveway, blocking appellant’s car, and he left the patrol car’s emergency lights

activated. Appellant, at the time, remained in his car, and according to Trevino, the

garage door to the home remained closed. When Trevino approached appellant’s

car, he could not initially see appellant because appellant had reclined the driver’s

side front seat “as far back as th[e] seat could go into the back seat.” Trevino

believed that appellant, by reclining his driver’s side front seat, was trying to hide

from him, and appellant “laid the seat down so [that Trevino] couldn’t see inside of

the car.” See, e.g., Jackson v. State, 530 S.W.3d 738, 742–43, 742 n.1 (Tex. App.—

Houston [14th Dist.] 2017, no pet.) (fact finder could infer defendant’s guilt where

law enforcement officers found him hiding after evading arrest or detention in motor

vehicle); Washington v. State, Nos. 14-15-00558-CR, 14-15-00559-CR, 2016 WL
12
4483953, at *4 (Tex. App.—Houston [14th Dist.] Aug. 25, 2016, no pet.) (mem. op.,

not designated for publication) (fact finder “could have concluded . . . that

[defendant] intentionally fled from a person he knew was a peace officer lawfully

attempting to detain [him] when he immediately ran from the vehicle . . . and hid”);

cf. Griego, 345 S.W.3d at 753 (“Evidence that [defendant] got out of his car and,

instead of running or hiding, began walking toward the residence while carrying a

beer . . . indicate[d] that he did not know officers were attempting to arrest or detain

him.” (emphasis added)).

      When Officer Trevino finally did see appellant inside of the car, he opened

the driver’s side door, got appellant out of the car, and placed him in handcuffs.

Appellant did not initially say anything; however, while sitting in the back seat of

Trevino’s patrol car, appellant apologized. See Reyes v. State, 465 S.W.3d 801, 806

(Tex. App.—Eastland 2015, pet. ref’d) (considering defendant’s conduct upon

exiting his car in holding that his “actions and the surrounding circumstances

sufficiently proved that [he] intentionally fled in a vehicle from [a law enforcement

officer], who [he] knew was attempting to lawfully arrest or detain him”); Schmitt v.

State, No. 13-13-00132-CR, 2013 WL 6924171, at *3 (Tex. App.—Corpus Christi

Dec. 30, 2013, pet. ref’d) (mem. op., not designated for publication) (evidence that

defendant apologized to law enforcement officer “for not stopping” indicated “he




                                          13
knew that [the] [o]fficer . . . had been attempting to detain him as he continued to

travel in his vehicle” (internal quotations omitted)).

      In regard to his patrol car’s emergency lights, Officer Trevino testified that

the lights are “LED lights” and are “pretty bright,” and if someone was braking in

front of his patrol car, that person would have the opportunity to see his patrol car’s

lights. Trevino said that it was easy to see his patrol car’s emergency lights as he

followed appellant’s car because it was dark outside and the lights would have

reflected off the street signs and the other cars in the area. See, e.g., Schmitt, 2013
WL 6924171, at *4 (“[A] rational trier of fact could infer [that the patrol car’s

emergency lights] were visible and known to [defendant] given that it was a ‘dark’

road . . . .”). According to Trevino, he drove approximately one-fourth of a mile

behind appellant’s car before activating his patrol car’s emergency lights. However,

once Trevino turned on his patrol car’s emergency lights, appellant continued to

drive his car for “a half of a mile to just under a mile.” See, e.g., Lopez, 415 S.W.3d

at 497 (“From the officers’ testimony that their lights . . . were activated for 0.6 miles

or approximately one and one-half minutes, the [fact finder] could [have] reasonably

infer[red] that [defendant] was aware the officers were attempting to detain him but

[he] intended to flee to the driveway of his house.”); O’Quinn v. State, No.

10-11-00114-CR, 2012 WL 3055280, at *4 (Tex. App.—Waco July 26, 2012, no




                                           14
pet.) (mem. op., not designated for publication) (sufficient evidence of intent to

evade arrest, or detention, where defendant did not stop his car for thirty seconds).

      Officer Trevino testified that he had “no doubt” that appellant, as he drove,

could see the emergency lights on Trevino’s patrol car. And according to Trevino,

if he could see the taillights on appellant’s car as he drove, then appellant could see

the activated emergency lights on Trevino’s patrol car as he followed appellant. See,

e.g., Britt v. State, No. 14-06-00131-CR, 2007 WL 1215490, at *3 (Tex. App.—

Houston [14th Dist.] Apr. 26, 2007, pet. ref’d) (mem. op., not designated for

publication) (evidence sufficient to find defendant intentionally fled where law

enforcement officer testified that his patrol car’s emergency lights would have been

noticeable to defendant). Trevino noted that as he followed appellant’s car with his

emergency lights activated, there were places for appellant to safely stop his car.

See, e.g., Schmitt, 2013 WL 6924171, at *1, *5 (evidence sufficient to find defendant

knew officer trying to detain him where law enforcement officer testified defendant

“had a safe place to stop,” while being followed by officer in patrol car with activated

emergency lights); Luna v. State, No. 04-05-00518-CR, 2006 WL 1814308, at *2–3

(Tex. App.—San Antonio July 5, 2006, no pet.) (mem. op., not designated for

publication) (evidence sufficient to find defendant intentionally fled where law

enforcement officer testified that, after activating his patrol car’s emergency lights,

defendant did not stop until he arrived at his place of residence).


                                          15
      The videotaped recording from Trevino’s patrol car, admitted into evidence

at trial, shows Trevino’s patrol car driving behind appellant’s car for approximately

thirty-one seconds without his patrol car’s emergency lights activated. After both

appellant and Trevino turn their cars onto Beckford Drive, Trevino activates his

patrol car’s emergency lights. Appellant’s car is visible on the videotaped recording

when Trevino activates his patrol car’s emergency lights. Upon activating his patrol

car’s emergency lights, Trevino continues to follow appellant’s car for

approximately thirty seconds. At times, Trevino had to drive his patrol car more

than sixty miles per hour to keep up with appellant’s car.

      After appellant turns his car into the driveway of his home, Officer Trevino

arrives at the home within approximately two seconds with his patrol car’s

emergency lights still activated. Trevino noted, while watching the videotaped

recording, that appellant’s car and its brake lights can be seen on the recording, at

the same time that Trevino’s patrol car’s emergency lights are activated. See, e.g.,

Rico, 2012 WL 952113, at *3 (noting in regard to videotaped recording that

defendant’s “tail lights can be seen in front of [law enforcement officer’s] vehicle”);

Coggin, 2006 WL 1292581, at *2 (evidence sufficient to find defendant intentionally

fled where law enforcement officer testified that defendant “would have been able

to see his emergency lights . . . during the chase”).




                                          16
      Appellant argues that he could not have known that “[the] police were present

and that they were pursuing” him because Officer Trevino “did not make a show of

authority until [appellant] was almost home”; Trevino only had his “emergency

lights activated to alert” appellant for “seven to eight seconds,” “over five different

streets inside of a neighborhood full of obstacles including trees, houses, and

vehicles”; appellant “never made any changes in his driving pattern to indicate [that]

he [had] ever s[een] Trevino”; and appellant told Trevino “[M]an, I’m just trying to

get home” and “[M]an, I never saw you. I never saw you.”2 (Internal quotations

omitted).

      No particular speed, distance, or duration of pursuit is required to show the

requisite intent for the offense of evading arrest, or detention, in a motor vehicle.

See Griego, 345 S.W.3d at 751; see also Reyes, 465 S.W.3d at 805–06 (evidence

sufficient to find defendant “intentionally fled in a vehicle” despite “pursuit last[ing]

less than a minute”); Baines v. State, 418 S.W.3d 663, 666, 670 (Tex. App.—



2
      Although appellant cites Griego v. State and Redwine v. State, in support of his
      assertion that he did not know that Officer Trevino was pursuing him, we find the
      facts of those cases to be distinguishable from the facts of the instant case. See 345
S.W.3d 742, 752 (Tex. App.—Amarillo 2011, no pet.) (law enforcement officers
      traveling in opposite direction with their patrol car’s emergency lights and siren
      already activated and would have appeared to have been responding to another
      matter in that opposite direction); 305 S.W.3d 360, 361, 363 (Tex. App.—Houston
      [14th Dist.] 2010, pet. ref’d) (law enforcement officers did not activate their patrol
      cars’ emergency lights and sirens and officers did not make a show of authority until
      after defendant had exited his vehicle and ran into a forest).

                                            17
Texarkana 2010, pet. ref’d) (noting “length and speed of chase are not determinative

factors” and holding evidence sufficient to support finding defendant intentionally

fled despite “chase [occurring] . . . around a single city block” at low speed); Horne,
228 S.W.3d at 446 (evidence sufficient to find defendant “attempting to evade arrest,

even if only for [a] few minutes”); Mayfield v. State, 219 S.W.3d 538, 541 (Tex.

App.—Amarillo 2007, no pet.) (law “requires only an attempt to get away from a

known officer of the law”). And a person who continues driving to his own home,

while being pursued by a law enforcement officer, may still possess the intent to

commit the offense of evading arrest, or detention, in a motor vehicle. See Horne,
228 S.W.3d at 445–46 (evidence sufficient to find intent to evade arrest, or detention,

where, although defendant eventually pulled into his own driveway, he did not pull

over and stop for “the few minutes it took to park his car in front of his mother’s

house”); see also Carter v. State, No. 01-16-00075-CR, 2016 WL 7368103, at *3

(Tex. App.—Houston [1st Dist.] Dec. 15, 2016, no pet.) (mem. op., not designated

for publication) (evidence sufficient to find intent to evade arrest, or detention,

although defendant argued law enforcement officer’s car was block or more behind

him, speed of pursuit was unremarkable, its duration was short, lasting no more than

two minutes, and at the end, he pulled into his own driveway); Luna, 2006 WL
1814308, at *2 (evidence sufficient to find defendant intentionally fled where law

enforcement officer testified that, after activating his patrol car’s emergency lights,


                                          18
defendant only stopped when he arrived at his place of residence); Coggin, 2006 WL
1292581, at *2 (rejecting argument “that it cannot be a crime for a person to go to

his own home”).

      The trial court’s role, as the fact finder in this case, is to reconcile any conflicts

in the evidence and judge the witnesses’ credibility. See Garrett, 619 S.W.2d at 174;

Shah v. State, 403 S.W.3d 29, 34 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d);

Lee v. State, 952 S.W.2d 894, 897 (Tex. App.—Dallas 1997, no pet.).

      Here, the record supports, by a preponderance of evidence, the trial court’s

finding that appellant violated a condition of his community supervision by

committing the offense of evading arrest, or detention, in a motor vehicle. See TEX.

PENAL CODE ANN. § 38.04(a). Accordingly, we hold that the trial court did not err

in finding true the allegation that appellant had “[c]ommitt[ed] an offense against

the State of Texas” and adjudicating his guilt.

      We overrule appellant’s sole issue.

                             Modification of Judgment

      We note that the trial court’s written judgment does not accurately comport

with the record in this case in that it, under the heading of “special finding[] or

order[],” states:    “APPEAL WAIVED.               NO PERMISSION TO APPEAL

GRANTED.”       Here, however, the record reflects that the trial court certified

appellant’s right to appeal. See TEX. R. APP. P. 25.2(d) (requiring trial court to


                                            19
certify defendant’s right of appeal). When there is a conflict between a trial court’s

“Certification of [the] Defendant’s Right of Appeal” and a written judgment

concerning a defendant’s right to appeal, the certification controls, especially when

the remainder of the record supports the statement in the certification. See Grice v.

State, 162 S.W.3d 641, 645 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d).

      “[A]ppellate court[s] ha[ve] the power to correct and reform a trial court

judgment ‘to make the record speak the truth when [they] ha[ve] the necessary data

and information to do so, or make any appropriate order as the law and nature of the

case may require.’” Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—Houston [1st

Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet ref’d)). Although neither party addresses the inconsistency between

the trial court’s written judgment and the record in this case, we, based on our

review, conclude that the portion of the judgment regarding appellant’s right to

appeal does not accurately comport with the record in this case. See Asberry, 813
S.W.2d at 529–30 (authority to correct incorrect judgment not dependent upon

request of any party).

      Accordingly, we modify the trial court’s judgment to strike the “special

finding[] or order[]” of “APPEAL WAIVED. NO PERMISSION TO APPEAL

GRANTED.”        See TEX. R. APP. P. 43.2(b); see, e.g., Jones v. State, No.




                                         20
01-14-00385-CR, 2015 WL 4591745, at *9 (Tex. App.—Houston [1st Dist.] July

30, 2015, no pet.) (mem. op., not designated for publication).

                                    Conclusion

      We affirm the judgment of the trial court as modified.




                                                Julie Countiss
                                                Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           21